UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUSAN BUCHWALD, aka SUSAN BALIN,

                              Plaintiff,                                   ORDER

               - against -                                            18 Civ. 7451 (ER)

GABRIELE DI LUOZZO, ILYA LIKHTEROV, M.D.,
SEANA FRIEDMAN, R.N., MADELYN PEARSON, R.N.,
MOUNT SINAI BETH ISRAEL, INC., BETH ISRAEL
MEDICAL CENTER INC., MOUNT SINAI HOSPITALS
GROUP INC., MOUNT SINAI HEALTH SYSTEM, INC.,
                                                                                      March 10, 2020
JOHN T. FOX, M.D., JOHN D. PUSKAS, M.D., and
GIANLUCA TORREGROSSA, M.D.,

                              Defendants.


Ramos, D.J.

       On August 16, 2018, Susan Buchwald (“Plaintiff” or “Buchwald”) brought this wrongful

death action against Defendants on behalf of her decedent husband. Doc. 1. On September 4,

2019, the Court approved a request from Buchwald’s attorney to withdraw from the case due to

personal reasons and irreconcilable differences with Buchwald. Doc. 46. Buchwald is now pro

se. The Court also granted Buchwald a three-month extension to retain new counsel and respond

to Defendants’ discovery requests. Id. On December 6, 2019, the Court granted Buchwald

another extension of three months till March 24, 2020. Doc. 49. As this was Buchwald’s fourth

request for an extension, the Court advised her that no further extensions would be granted

absent good cause shown. Id. On March 5, 2020, Buchwald asked the Court to dismiss the case

as she was unable to retain counsel or otherwise prosecute the case. Doc. 50.
       Accordingly, the request to dismiss the case is GRANTED pursuant to Rule 41(a)(2) of

the Federal Rules of Civil Procedure. The Clerk of Court is respectfully directed to mail a copy

of this Order to Buchwald at 160 Summer Point Drive, Saint Augustine, Florida 32086 and

terminate the case.



       It is SO ORDERED.

Dated: March 10, 2020
       New York, New York

                                                            _______________________
                                                             Edgardo Ramos, U.S.D.J.




                                                2
